Citation Nr: 1117463	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-28 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted the Veteran's claim for service connection for degenerative disc disease of the lumbar spine, and assigned a 10 percent rating, effective July 26, 2004.

In July 2010, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing at the Waco RO.  A copy of the transcript is of record.

At the hearing, updated VA treatment records were associated with the claims file, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further RO action in this appeal is warranted.

The Veteran and his representative contend that the Veteran's service-connected degenerative disc disease is more severe than is reflected in the currently assigned 10 percent rating.

During July 2010 hearing, the Veteran testified his low back disability has continually worsened.  The Veteran also asserted that he suffers from radiculopathy due to his back.  At the Veteran's May 2006 VA examination, which also examined the Veteran's claim of radiculopathy, no objective evidence of radiculopathy or degenerative disc disease was found.  The Veteran has since been diagnosed with degenerative disc disease, but in a May 2007 VA examination, objective evidence of radiculopathy was again not found.  VA outpatient treatment records from January 2009, however, indicate that more recent testing has revealed that the Veteran has radicular symptoms and weakness of the left lower extremity, as well as decreased sensation of the L4-L5 distribution.  The Veteran has also undergone spinal injections for his pain.  These recent findings, when considered in conjunction with the evidence associated with the claims file since his last examination of his low back in May 2007, suggests a possible worsening of his low back disability in the four years since that time.

The United States Court of Appeals for Veterans Claims has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, under these circumstances, and to ensure that the record includes sufficient medical findings to adequately assess the current nature and severity of the Veteran's service-connected degenerative disc disease of the lumbar spine, the Board finds that the Veteran should be given another opportunity to undergo a more contemporaneous examination.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the RO should arrange for the Veteran to undergo a VA orthopedic and neurological examination.  Prior to arranging for the Veteran to undergo further examination, the RO should obtain all outstanding treatment records from the VA Medical Center (VAMC) in Dallas, Texas and associate those records with the claims file.

In adjudicating the claim, the RO should particularly consider all evidence added to the claims file since the RO last adjudicated the claim, to include that submitted to the Board in July 2010, notwithstanding the waiver of initial RO consideration of the evidence.



Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Dallas VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran, since July 17, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After all records are associated with the claims file, the RO should arrange for the Veteran to undergo a VA orthopedic and neurological examination of his lumbar spine, with an appropriate physician.

The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Neurological examination - The physician should clearly identify all current neurological impairment associated with the Veteran's lumbar spine.  For each such impairment, the examiner should indicate whether such impairment constitutes a separately ratable neurological manifestation of the Veteran's degenerative disc disease of the lumbar spine.  If so, the examiner should provide an assessment of the severity of each such manifestation (as mild, moderate, moderately severe, or severe).

Orthopedic examination - The physician should conduct range of motion testing of the lumbar spine (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim for an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


